Citation Nr: 9907024	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  98-12 158A	) DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for right ear hearing 
loss, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO incorrectly denied the 
benefits sought on appeal.  He asserts that the hearing loss 
in his right ear has worsened.  Therefore, a favorable 
determination has been requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
right ear hearing loss.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran has Level III hearing acuity in his right 
ear.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for right ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.85, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Ratings Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

The veteran claims that the 10 percent evaluation assigned 
for his service-connected right ear hearing loss does not 
adequately reflect the severity of his impairment.  In his 
July 1997 request for an increased evaluation, he stated that 
he had difficulty hearing people most of the time.

The record shows that the RO granted service connection for 
right ear hearing loss in January 1946.  Thereafter, the RO 
assigned a 10 percent evaluation effective from December 
1981.  The veteran's right ear hearing loss has been awarded 
a 10 percent schedular evaluation pursuant to 38 C.F.R. 
§ 4.87a, Diagnostic Code 6291 (1987).

The veteran was afforded a VA audiological evaluation in 
December 1997.  Pure tone thresholds for this examination, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
65
60
75
80
70
LEFT
65
60
65
65
63

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 82 percent in the left ear.

Under the schedular criteria, evaluations of unilateral 
hearing loss range from noncompensable to 10 percent based on 
organic impairment of hearing acuity, as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 cycles per second.  To evaluate the degree of 
disability from hearing loss, the rating schedule establishes 
11 auditory acuity levels, from level I for essentially 
normal acuity through level XI for profound deafness.  In 
situations where service connection has been granted only for 
hearing loss involving one ear, and the veteran does not have 
total deafness in both ears, the hearing acuity of the 
nonservice-connected ear is considered to be normal.  38 
C.F.R. §§ 3.383(a)(3), 4.14 (1998).  In such situations, a 
maximum 10 percent evaluation is assignable where hearing in 
the service-connected ear is at level X or XI.  38 C.F.R. § 
4.85 and Part 4, Codes 6100 to 6101 (1998).  Further, 
"disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."   Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992).  

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI 
to the veteran's examination results yields a numerical 
designation of III for the right ear (between 66 and 73 
average puretone decibel hearing loss, with between 84 and 90 
percent speech discrimination).  Assuming level I hearing for 
the nonservice connected left ear and entering the category 
designation for the right ear into Table VII produces a 
disability percentage evaluation of zero percent, under 
Diagnostic Code 6100.

Accordingly, the Board concludes that the evidence does not 
support an evaluation in excess of 10 percent for right ear 
hearing loss in that the 10 percent assignment has been 
properly continued by the RO under the former rating 
criteria.  Moreover, 10 percent would be the maximum 
evaluation permitted under the revised criteria.  Therefore, 
an increased evaluation is not warranted and the benefit 
sought on appeal must be denied.


ORDER


An evaluation in excess of 10 percent for right ear hearing 
loss is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 6 -


